The opinion of the Court was drawn up by
Sjiepley J.
— The defendant, having been legally chosen agent for school district numbered seven in the town of North *59Berwick for the year 1843, employed Boreas S. Butler, now the wife of the other plaintiff, to teach school in that district during a part of the winter of 1843-4. The district had appropriated its share of the school money for the support of such school. She appears to have performed her duties acceptably and according to her contract. She did not obtain the certificates required by the statute, and cannot therefore maintain any suit against the town for the recovery of her wages.
The bill of exceptions states, “ that at the close of the school, the defendant having received from the town the amount of money belonging to said district, for 1843, paid her the wages, but has not paid her the ten dollars for board.”
The plaintiffs claim to recover in this suit the balance due to her, as so much money received by the defendant to her use. Towns alone are responsible for the support of schools, and they alone are liable for the payment of the teachers. The agent of the district is the agent of the town for the employment of a teacher in the district. When the service has been performed according to the contract, which he has made, he should make out a certificate directed to'the selectmen, stating the facts necessary to enable the teacher to obtain payment. Upon presentment of that certificate, the selectmen, being satisfied that the teacher has complied with the provisions of the statute, should draw an order upon the treasurer of the town in favor of the teacher for the amount duo, to be paid out of or charged to the fund assigned to the district.
The town of North Berwick appears to have adopted a different course, and to have paid to the agent of the district the amount of money assigned to it after the teacher had fulfilled her contract. If so much of that money, as would be sufficient to pay the amount due to the teacher, was paid to the defendant and by him received for her use, it would become her property. If not so paid and received, she could have no legal claim upon it. It would not become her money, but would continue to be the money of the town, in the hands of its agent, and subject to its control. If it was not the pleasure of the town to refuse to pay her wages, because she had neglected to *60comply with the provisions of the statute by omitting to procure the certificates required, one, who had received the amount due to her from the town for her use, could not make that objection, and thereby relieve himself from the payment.
Whether the defendant has received money of the town for her use would seem to be rather a question of fact than of law. The inquiry would arise, in what character and for what purpose did he receive the money.
There is testimony tending to prove, that the defendant received so much of that amount, as was due to the teacher for her use. He has paid to her the greater portion of it. A witness testified, that he stated, that ten dollars was to pay for her board, and that he should have paid it to her, but for humoring some of his neighbors.
There does not appear to have been any testimony tending to prove, that the money for the payment of her board was not as really received to her use as the amount paid over to her for wages. Or any testimony to prove more clearly the purpose, for which he had received the money.
A jury would have been authorized upon such testimony to conclude, that the defendant had received of the town the amount due to the teacher for her use.

Exceptions sustained and new trial granted.